Name: Commission Regulation (EC) No 81/2004 of 16 January 2004 opening public sales of wine alcohol for use as bioethanol in the Community
 Type: Regulation
 Subject Matter: marketing;  energy policy;  trade policy;  oil industry
 Date Published: nan

 Avis juridique important|32004R0081Commission Regulation (EC) No 81/2004 of 16 January 2004 opening public sales of wine alcohol for use as bioethanol in the Community Official Journal L 012 , 17/01/2004 P. 0040 - 0042Commission Regulation (EC) No 81/2004of 16 January 2004opening public sales of wine alcohol for use as bioethanol in the CommunityTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine(1), and in particular Article 33 thereof,Whereas:(1) Commission Regulation (EC) No 1623/2000 of 25 July 2000 laying down detailed rules for implementing Regulation (EC) No 1493/1999 on the common organisation of the market in wine with regard to market mechanisms(2), lays down, among other things, detailed rules for disposing of stocks of alcohol obtained from distillation pursuant to Articles 27, 28 and 30 of Regulation (EC) No 1493/1999 and held by the intervention agencies.(2) Public sales of wine alcohol for use in the fuel sector in the Community should be organised in accordance with Articles 92 and 93 of Regulation (EC) No 1623/2000 with a view to reducing Community stocks of wine alcohol and to some extent ensuring supplies to firms approved in accordance with Article 92 of Regulation (EC) No 1623/2000. The wine alcohol of Community origin in storage in the Member States consists of quantities produced from distillation in accordance with Articles 35, 36 and 39 of Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organisation of the market in wine(3), and in accordance with Articles 27, 28 and 30 of Regulation (EC) No 1493/1999.(3) Since 1 January 1999, in accordance with Council Regulation (EC) No 2799/98 of 15 December 1998 establishing agrimonetary arrangements for the euro(4), the selling price and securities must be expressed, and payments made, in euro.(4) Given that there are risks of fraud by substitution of alcohol, checks on the final destination of the alcohol should be reinforced and the intervention agencies should be allowed to call on the help of international control agencies and to check the alcohol sold by means of nuclear magnetic resonance analyses.(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine,HAS ADOPTED THIS REGULATION:Article 11. Four lots of alcohol (references 26/2003 EC, 27/2003 EC, 28/2003 EC and 29/2003 EC) comprising 50 000 hectolitres, 100 000 hectolitres, 30 000 hectolitres and 30 000 hectolitres respectively at 100 % vol are hereby put up for public sale for use in the fuel sector within the Community.2. The alcohol concerned was produced from distillation in accordance with Article 35 of Regulation (EEC) No 822/87 and Articles 27 and 30 of Regulation (EC) No 1493/1999 and is held by the French and Italian intervention agencies.3. The location and references of the vats making up the lots, the quantity of alcohol in each vat, the alcoholic strength and the characteristics of the alcohol are as set out in the Annex to this Regulation.4. The lots shall be awarded to firms approved in accordance with Article 92 of Regulation (EC) No 1623/2000.Article 2All communications concerning this public sale shall be sent to the following Commission department: Commission of the European Communities Directorate-General for Agriculture, Unit D.4 Rue de la Loi/Wetstraat 200 B - 1049 Brussels Fax: (32-2) 295 92 52 E-mail: agri-d4@cec.eu.intArticle 3The public sales shall take place in accordance with Articles 92, 93, 94, 95, 96, 98, 100 and 101 of Regulation (EC) No 1623/2000 and Article 2 of Regulation (EC) No 2799/98.Article 4The price of the alcohol for public sale shall be EUR 19 per hectolitre of alcohol at 100 % vol.Article 5The alcohol must be removed no more than eight months after the date of notification of the Commission's decision to award the sale.Article 6The performance guarantee shall be EUR 30 per hectolitre of alcohol at 100 % vol. Unless a standing guarantee is provided, before removing any alcohol and by the day of issue of the removal order at the latest, the firms awarded the lots shall lodge a performance guarantee with the intervention agency concerned to ensure that the alcohol in question is used as bioethanol in the fuel sector.Article 7Against payment of EUR 10 per litre and within 30 days of the publication of the notice of public sale, the firms approved in accordance with Article 92 of Regulation (EC) No 1623/2000 may obtain samples of the alcohol put up for sale from the intervention agency concerned. After that date, samples may be obtained in accordance with Article 98(2) and (3) of Regulation (EC) No 1623/2000. Samples issued to the approved firms shall amount to not more than five litres per vat.Article 8The intervention agencies in the Member States in which the alcohol put up for sale is stored shall carry out appropriate checks to verify the nature of the alcohol at the time of end-use. To that end, they may:(a) apply Article 102 of Regulation (EC) No 1623/2000, mutatis mutandis;(b) carry out checks on samples using nuclear magnetic resonance analysis to verify the nature of the alcohol at the time of end-use.The costs shall be borne by the firms to which the alcohol is sold.Article 9This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 16 January 2004.For the CommissionFranz FischlerMember of the Commission(1) OJ L 179, 14.7.1999, p. 1. Regulation as last amended by Regulation (EC) No 1795/2003 (OJ L 262, 14.10.2003, p. 13).(2) OJ L 194, 31.7.2000, p. 45. Regulation as last amended by Regulation (EC) No 1710/2003 (OJ L 243, 27.9.2003, p. 98).(3) OJ L 84, 27.3.1987, p. 1. Regulation as last amended by Regulation (EC) No 1677/1999 (OJ L 199, 30.7.1999, p. 8).(4) OJ L 349, 24.12.1998, p. 1.ANNEXPUBLIC SALES OF WINE ALCOHOL FOR USE AS BIOETHANOL IN THE COMMUNITYNos 26/2003 EC, 27/2003 EC, 28/2003 EC and 29/2003 ECI. Place of storage, quantity and characteristics of the alcohol put up for sale>TABLE>II. The address of the French intervention agency is:Onivins-Libourne, DÃ ©lÃ ©gation nationale, 17 avenue de la BallastiÃ ¨re, boÃ ®te postale 231, F-33505 Libourne Cedex (Tel. (33-5) 57 55 20 00; Telex 57 20 25; Fax (33-5) 57 55 20 59).III. The address of the Italian intervention agency is:AGEA, via Palestro 81, I-00185 Roma (Tel. (39) 06 49 49 991; Telex 62 00 64/62 06 17/62 03 31; Fax (39) 06 445 39 40/445 46 93).